Citation Nr: 0111427	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  00-00 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a scar on the right 
leg.

2.  Entitlement to an increased rating for a left knee 
disorder consisting of other than arthritis, limitation of 
motion or painful motion, currently evaluated as 10 percent 
disabling.

3.  Entitlement to a separate compensable rating for a left 
knee disorder consisting of arthritis, limitation of motion 
and/or painful motion.

4.  Entitlement to an effective date prior to January 20, 
1999, for the grant of service connection for 
dermatofibrosarcoma protuberans.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from May 1969 to 
April 1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in July 1999 and 
September 1999.

The issues of entitlement to service connection for a scar of 
the right leg and the issues involving entitlement to an 
increased rating for a left knee disorder consisting of other 
than arthritis, limitation of motion and painful motion, and 
entitlement to a separate compensable rating for a left knee 
disorder consisting of arthritis, limitation of motion and/or 
painful motion will be addressed in the REMAND following the 
decision below.


FINDING OF FACT

The first correspondence which could be construed as a claim 
requesting entitlement to service connection for 
dermatofibrosarcoma protuberans was received on January 20, 
1999.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 20, 
1999, for the grant of service connection for 
dermatofibrosarcoma protuberans have not been met.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-2099 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§§ 3.114, 3.155, 3.400 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The effective date for an award of direct service connection 
is the day following separation from active service or the 
date entitlement arose if a claim is received within one year 
after separation from service.  Otherwise, the effective date 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1) (West 
1991); 38 C.F.R. § 3.400(b)(2)(i) (2000).

One exception to the above rule is found in 38 U.S.C. § 5110 
(g) which states that where benefits are awarded or increased 
based on a changed in law or an administrative issue, 
benefits are awarded based on facts found but not earlier 
than the effective date of the law or issue and not more than 
one year prior to the earlier of the date of application or 
administrative determination of entitlement.  The purpose of 
§5110 (g) was to provide a one year grace period for 
potential beneficiaries who would otherwise be penalized by 
not filing promptly.

The implementing regulation for §5110 (g) is 38 C.F.R. 
§ 3.114.  Section 3.114 (a) states that the effective date of 
an award or increase made pursuant to a liberalizing law or 
VA issue will be made in accordance with facts found but not 
earlier than the effective date of the law or administrative 
issue when the liberalizing law or issue takes effect on or 
after the date of enactment or issuance.  It goes on to state 
that, in order for a claimant to be paid past benefits up to 
one year, the evidence must show that the claimant met all 
eligibility criteria on the effective date of the 
liberalizing law or issue and that the eligibility existed 
continuously from that date to the date of claim or 
administrative determination of entitlement.

The effective date for the grant of service connection for 
claims based on exposure to herbicides containing Dioxin 
(soft tissue sarcomas) was September 25, 1985.  The medical 
evidence of record does not establish that the veteran was 
diagnosed with dermatofibrosarcoma protuberans until 1997.  
As noted above, the date of receipt of his claim for service 
connection for dermatofibrosarcoma protuberans was January 
20, 1999.

A careful review of the claims folder shows that the veteran 
separated from service in April 1971.  In a statement 
received at the RO on January 20, 1999, the veteran indicated 
that his service-connected left knee disorder had worsened.  
He also requested service connection for a cancerous tumor 
that had been removed from his scalp on three occasions and 
which he believed was related to exposure to the defoliate 
Agent Orange.

In the July 1999 rating decision, the RO granted service 
connection for dermatofibrosarcoma protuberans and assigned 
an effective date of January 20, 1999.  The subsequent 
September 1999 rating decision assigned a 50 percent rating 
for that disorder, effective January 20, 1999.  The RO 
assigned the effective date based on the date of receipt of 
the veteran's formal claim.  The veteran contends that he is 
entitled to an effective date earlier than January 20, 1999, 
because he was not aware that his cancer was connected to 
exposure to Agent Orange.

The Board notes that the veteran did not submit a formal 
claim of entitlement to service connection for 
dermatofibrosarcoma protuberans within one year of his 
separation from service.

The veteran maintained in an October 1999 statement that on a 
1971 VA examination he did not request any particular 
benefits other than to have his medical condition documented 
for the purpose of future health problems.  However, the RO 
correctly pointed out that this was not the case inasmuch as 
the veteran had applied for VA compensation benefits for a 
left knee disorder and had been receiving such benefits since 
April 1971.  The veteran further stated that his cancerous 
lump was visible to the eye and to the touch as early as 
1995; there was mention of the lump, believed at that time to 
be a cyst, on a pre-operative physical at Duke in 1995.  He 
maintains that the effective date should begin at the time 
the disabling characteristics first appeared in October 1997, 
after his third surgery.  Unfortunately, because the veteran 
did not file his claim until more than one year after his 
diagnosis, the proper effective date is January 20, 1999, the 
date of receipt of the claim.

With respect to the possibility of an informal claim, the 
regulations provide that any communication or action, 
indicating an intent to apply for one or more VA benefits, 
may be considered an informal claim provided that such 
informal claim must identify the benefit sought.  38 C.F.R. 
§ 3.155.  There is no evidence of a claim pertaining to 
dermatofibrosarcoma protuberans prior to the communication 
received from the veteran in January 1999.  Against this 
background, the assignment of an effective date earlier than 
January 20, 1999, is not warranted.


ORDER

An effective date earlier than January 20, 1999, for the 
grant of service connection for dermatofibrosarcoma 
protuberans, is denied.


REMAND

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).  Such a determination 
requires a finding of a current disability that is related to 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 310 (1993); Rabideau v. Derwinski, 2 Vet.App. 
141, 143 (1992).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).

In addition, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law defines VA's duty to assist a claimant 
in obtaining evidence necessary to substantiate a claim, and 
eliminates from 38 U.S.C.A. § 5107(a) the necessity of 
submitting a well-grounded claim to trigger 
VA's duty to assist (thus superceding the decision in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. 
Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded).  These changes are applicable to all claims filed 
on or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The Board notes that the veteran has been granted service 
connection for a right thigh donor site scar which is 
evaluated along with left knee surgical scars as 
noncompensably disabling.

Appellate review of the veteran's service medical records 
reveals that there is a reference in some nursing notes in 
February 1970 to a wound on the veteran's right leg "healing 
over, yellow substance appears inside wound."  There is no 
further mention of treatment or reference to a scar of the 
right leg in service or on the veteran's service discharge 
examination.

On VA examination in February 1999, the veteran reported an 
injury in service in 1969 wherein he sustained a laceration 
to his right lower leg in the front when he fell on a tent 
stake while dodging another man's attack.  He complained of 
tenderness and itching in the area of the laceration.  On 
examination, the veteran was noted to have an unsightly, non-
tender scar on the right mid-lower leg, lateral to the tibia.  
The scar was reported to be 8 centimeters in length and 1-3 
centimeters wide; it was lighter in color than the 
surrounding skin and did not have any hair in the scar 
itself.

As the record is currently developed, there is clinical 
evidence of a scar of the right leg.  The service medical 
records are negative as to the incurrence of a scar in that 
area, although there is a vague reference in the service 
medical reference to a wound in that general anatomical 
region.  In addition, while the RO initially concluded that 
the veteran's service medical records were negative for 
evidence of such a wound, the November 1999 statement of the 
case references that the veteran was treated in service for 
an "abrasion to his right anterior tibia area in 1970," but 
concluded that it was not noted on the separation examination 
and there was no nexus between the current scar and the 
veteran's military service.  The Board does not find a 
reference to such a specific injury in the service medical 
records as related by the RO in the November 1999 SOC.  It is 
clear that there is no medical opinion of record linking the 
veteran's scar of the right leg to his military service.

However, in light of the recently enacted provisions of the 
Veterans Claims Assistance Act of 2000, the Board finds it 
appropriate to remand this issue for further action.  
Specifically, the RO should afford the veteran an appropriate 
VA examination to determine the nature and likely etiology of 
the veteran's scar of the right leg and obtain a medical 
opinion as to the relationship, if any, to the veteran's 
military service.


Increased Rating

With respect to the veteran's claim for a rating in excess of 
10 percent for his service-connected left knee disorder, the 
Board notes that the veteran's left knee disorder has been 
evaluated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5259 pertaining to symptomatic removal of 
semilunar cartilage.  The veteran's service medical records 
reflect that he sustained a twisting injury to his left knee 
in January 1970 which was ultimately diagnosed as an internal 
derangement.  The veteran's left knee disability has been 
evaluated as 10 percent disabling since April 1971.

Following a complete review of the claims folder and 
consideration of the clinical findings, the Board has 
recharacterized the issues on appeal as set forth on the 
title page of this decision.  First, entitlement to a rating 
in excess of 10 percent for a left knee disorder consisting 
of symptoms other than arthritis, limitation of motion or 
painful motion, may be evaluated under the provisions of 
Diagnostic Code 5257 pertaining to knee impairment.  Second, 
consideration of whether the veteran is entitled to a 
separate compensable rating for a left knee disorder 
consisting of arthritis, limitation of motion and/or painful 
motion with consideration of 38 C.F.R. §§ 4.40, 4.45, 4.59, 
and the holding of the United States Court of Appeals for 
Veterans Claims (Court) in DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The service medical records show that the veteran sustained a 
twisting injury to his left knee in January 1970.  There was 
effusion and a lack of extension.  He was hospitalized in 
February 1970 with a diagnosis of left knee internal 
derangement.

On VA examination in February 1999, the veteran complained of 
nagging pain in his left knee.  He denied swelling, locking 
or give way, and reported taking Relafen for pain with some 
relief.  On examination, the veteran was noted to have aching 
and some occasional sharp pain in the left knee, and some 
weakness and stiffness in the left knee.  There was no 
evidence of swelling, heat or redness, and no locking.  The 
veteran indicated that he did experience some instability in 
the left knee and was unable to squat.  He denied 
fatigability or lack of endurance.  He indicated that cold 
and dampness made his left knee worse as well as prolonged 
standing or walking on the left leg.  He reported that he did 
not use any crutches, braces, canes or assistive devices.  He 
has lost no time from work.  The veteran was noted to have 
degenerative joint disease in the left knee, confirmed by x-
ray.

The RO has not considered whether the veteran may be entitled 
to a separate rating for arthritis in the left knee.  In 
VAOGCPREC No. 23-97 (July 1, 1997), the General Counsel held 
that a claimant who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257.  
See also VAOGCPREC No. 9-98 (August 1998).

The Board emphasizes that when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to pain on undertaking movement, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, supra.  In this case, the current clinical findings 
appear to comment on only some of the criteria from DeLuca; 
there is insufficient consideration of entitlement to a 
higher schedular rating under any of the applicable 
Diagnostic Codes with additional consideration of the 
criteria set forth in DeLuca, supra.

Under these circumstances, on remand, the veteran should be 
afforded a complete VA examination to obtain a medical 
opinion as to whether the veteran's left knee disorder meets 
the criteria for a rating in excess of 10 percent under 
Diagnostic Code 5257 pertaining to knee impairment other than 
arthritis, limitation of motion or painful motion.  In 
addition, consideration should be given to whether the 
veteran's left knee disorder meets the requirements for a 
separate compensable rating based on arthritis with 
limitation of motion and/or painful motion consistent with 
the above noted General Counsel opinions.  The Board notes in 
this regard that the Court has held that the fulfillment of 
the statutory duty to assist includes the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
See also the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

The veteran is hereby notified that a failure to report for 
any scheduled examination, without good cause, could well 
result in the denial of the claim.  See 38 C.F.R. § 3.655 
(2000).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.

Prior to having the veteran undergo any VA examination(s), 
however, the RO should obtain and associate with the record 
all outstanding pertinent medical records.  In particular, 
the Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Based on the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
ask him whether he has received any 
treatment for his left knee disorder or 
his scar of the right leg since February 
1999, the date of the VA examination.  
Based on his response, and with 
appropriate authorizations, the RO should 
obtain a complete copy of all pertinent 
treatment records from the identified 
health care provider(s), and associate 
them with the claims folder.  Even if the 
veteran does not respond to the foregoing 
inquiry, the RO should obtain all VA 
treatment records of the veteran which 
are not currently in the file and add 
them to the file.  If the records are not 
received, the RO should inform the 
veteran and tell him that he can procure 
them.

2.  Thereafter, the veteran should be 
afforded a further VA examination.  The 
purpose of the examination is to identify 
the nature and etiology of the veteran's 
scar of the right leg and the severity of 
his service-connected left knee disorder.  
All pertinent clinical findings with 
regard to the right leg scar should be 
reported in detail.  Following review of 
the entire claims file, to include a copy 
of this REMAND, the physician is 
specifically requested to provide a 
medical opinion as to whether it is at 
least as likely as not that the veteran's 
current scar of the right leg is related 
to any incident of military service, or 
whether it is related to other causes.

With respect to the veteran's claim 
involving his left knee, the VA examiner 
should (a) conduct range of motion 
studies of the left knee and specify the 
range of flexion and extension in 
degrees; (b) comment as to whether there 
is slight, moderate, or severe 
impairment of the left knee, as 
reflected by any recurrent subluxation 
or lateral instability; (c) indicate 
whether there is x-ray evidence of 
arthritis in the left knee; and (d) 
review pertinent aspects of the 
veteran's medical and employment 
history, and comment on the effects of 
the demonstrated disability in the left 
knee upon the veteran's ordinary 
activity and on how it impairs him 
functionally, particularly in the work 
place.  The examiner should also 
specifically comment on the degree of 
functional loss, if any, resulting from 
pain on undertaking motion, weakened 
movement, excess fatigability, or 
incoordination, as contemplated by 
DeLuca, supra, and 38 C.F.R. §§ 4.40 and 
4.45, and painful motion under 38 C.F.R. 
§ 4.59 (2000).

3.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the issues of entitlement 
to service connection for a scar of the 
right leg, on the merits, entitlement to 
an increased rating for a left knee 
disorder consisting of other than 
arthritis, limitation of motion and 
painful motion, and entitlement to a 
separate compensable rating for a left 
knee disorder consisting of arthritis, 
limitation of motion and/or painful 
motion, in light of all applicable 
evidence of record and all pertinent 
legal authority, to include the 
provisions of 38 C.F.R. § 3.655, as 
appropriate, and the recently 
amended/added statutory provisions 
pertaining to VA's duties to 
assist/notify a claimant.

4.  If any benefit sought on appeal 
remains denied, both the veteran and his 
representative should be provided with 
an appropriate SSOC and given the 
opportunity to respond within the 
applicable time frame before the case is 
returned to the Board for further 
review.

The purpose of this REMAND is to accomplish additional 
development and to comply with recently enacted legislation.  
The veteran need take no action until otherwise notified, but 
he has the right to submit additional evidence and argument 
on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 



